IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: T.S.                : No. 487 WAL 2016
                                        :
                                        :
PETITION OF: COMMONWEALTH OF            : Petition for Allowance of Appeal from
PENNSYLVANIA                            : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.